 


 HR 4689 ENR: To authorize early repayment of obligations to the Bureau of Reclamation within the Northport Irrigation District in the State of Nebraska.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4689 
 
AN ACT 
To authorize early repayment of obligations to the Bureau of Reclamation within the Northport Irrigation District in the State of Nebraska. 
 
 
1.Early repayment of construction costs 
(a)In generalNotwithstanding section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner within the Northport Irrigation District in the State of Nebraska (referred to in this section as the District) may repay, at any time, the construction costs of project facilities allocated to the landowner’s land within the District.  (b)Applicability of full-Cost pricing limitationsOn discharge, in full, of the obligation for repayment of all construction costs described in subsection (a) that are allocated to all land the landowner owns in the District in question, the parcels of land shall not be subject to the ownership and full-cost pricing limitations under Federal reclamation law (the Act of June 17, 1902, 32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.), including the Reclamation Reform Act of 1982 (13 U.S.C. 390aa et seq.).  
(c)CertificationOn request of a landowner that has repaid, in full, the construction costs described in subsection (a), the Secretary of the Interior shall provide to the landowner a certificate described in section 213(b)(1) of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).  (d)EffectNothing in this section— 
(1)modifies any contractual rights under, or amends or reopens, the reclamation contract between the District and the United States; or  (2)modifies any rights, obligations, or relationships between the District and landowners in the District under Nebraska State law.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
